Case 9:18-cv-81418-RLR Document 41 Entered on FLSD Docket 05/07/2019 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                     Case No. 9:18-CV-81418-ROSENBERG/REINHART


  RM BROADCASTING, LLC,

         Plaintiff/Counter-Defendant,

  v.

  UNITED STATES DEPARTMENT
  OF JUSTICE,

        Defendant/Counter-Plaintiff.
  _______________________________/

               ORDER GRANTING THE UNITED STATES DEPARTMENT
             OF JUSTICE’S MOTION FOR JUDGMENT ON THE PLEADINGS

         Before the Court is Plaintiff and Counter-Defendant RM Broadcasting, LLC’s (“RM

  Broadcasting”) Motion for Judgment on the Pleadings [DE 26] and Defendant and

  Counter-Plaintiff the United States Department of Justice’s (“the Department”) Cross-Motion for

  Judgment on the Pleadings [DE 30]. The Court has carefully considered both Motions, the

  Responses and Replies thereto [DE 32, 35, and 38], the arguments of the parties during the

  motion hearing held on May 1, 2019, and the record, and is otherwise fully advised in the

  premises. For the reasons stated below, the Department’s Motion is GRANTED, and RM

  Broadcasting’s Motion is DENIED.

                                  FACTUAL BACKGROUND

         The Federal State Unitary Enterprise Rossiya Segodnya International Information

  Agency (“Rossiya Segodnya”) is a Russian, government-owned news agency. DE 1 at 4; DE 13

  at 4; see DE 1-3 at 2. In November 2017, RM Broadcasting and Rossiya Segodnya entered into
Case 9:18-cv-81418-RLR Document 41 Entered on FLSD Docket 05/07/2019 Page 2 of 11



  a Services Agreement. DE 1 at 4; DE 13 at 4. RM Broadcasting and the Department have

  incorporated the Services Agreement into their respective pleadings. See DE 1 at 4; DE 13 at 14.

         By entering into the Services Agreement, RM Broadcasting undertook “to provide the

  Services to [Rossiya Segodnya] for the broadcasting/transmission of Radio Programs”

  around-the-clock except for hourly station identification, on a daily basis, from December 1,

  2017, through December 31, 2020, on Washington DC radio channel AM 1390. DE 1-3 at 3,

  5-7. The Services Agreement defines “Services” as “services for the broadcasting/transmission

  of [Rossiya Segodnya’s] Radio Programs, being the reception from [Rossiya Segodnya] and

  transmission of a signal via which the Radio Programs will be broadcast, to be provided by [RM

  Broadcasting].” Id. at 3. Radio Programs are “Rossiya Segodnya’s audio communications and

  materials and/or packages for broadcasting.” Id.

         The Services Agreement contains various requirements of the contracting parties.

  See generally id. at 1-31. Among these requirements, Rossiya Segodnya must deliver, and RM

  Broadcasting must receive, the Radio Programs by satellite. Id. at 5-6. RM Broadcasting must

  “broadcast/transmit Radio Programs . . . without abridging them, or any additions, editing,

  duplicating or other actions detrimental to the integrity of Radio Programs.” Id. at 16.

         RM     Broadcasting     must     “provide        uninterrupted   quality   operation   of   the

  Equipment/technical facilities used for the broadcasting/transmission of [Rossiya Segodnya’s]

  Radio Programs” and “take reasonable measures to eliminate any defects or failure of the

  Equipment/technical facilities.”      Id. at 7-8.       RM Broadcasting must “perform scheduled

  maintenance work on the Equipment as needed . . . subject to prior coordination with [Rossiya

  Segodnya] in writing” and must “promptly inform [Rossiya Segodnya] in writing of any


                                                      2
Case 9:18-cv-81418-RLR Document 41 Entered on FLSD Docket 05/07/2019 Page 3 of 11



  shutdown of the technical facilities and termination of Radio Program transmission.” Id. at 7-8.

  RM Broadcasting must immediately notify Rossiya Segodnya if RM Broadcasting “stop[s] the

  operation of the Equipment/technical facilities . . . in order to prevent an emergency and to

  perform any recovery work.” Id. at 8.

          Rossiya Segodnya may refuse to pay for the Services “in the event of the unsatisfactory

  operation of the Equipment/technical facilities used for rendering the Services.”         Id. at 7.

  Rossiya Segodnya is required to pay only for Services that are provided “properly,” “timely,”

  and “in full.” Id. at 5, 9, 12-13. RM Broadcasting may, with Rossiya Segodnya’s agreement,

  “engage third parties for the provision of Services under” the Services Agreement. Id. at 8. The

  Services Agreement also contains the following provision:

                 Nothing in this Agreement is intended to or shall operate to create a
          partnership between the Parties or to authorize either party to act as agent for the
          other. Furthermore, neither Party shall have authority to act for or on behalf of or
          otherwise to bind the other in any way (including, but not limited to, the making
          of any representation or warranty, the assumption of any obligation or liability
          and the exercise of any right or power).

  Id. at 24.

          On June 21, 2018, the FARA Registration Unit of the National Security Division of the

  Department informed RM Broadcasting that it was acting as a “publicity agent” and an

  “information-service employee” of Rossiya Segodnya, a foreign principal, and was required to

  register as an agent of a foreign principal under the Foreign Agents Registration Act of 1938,

  22 U.S.C. § 611 et seq. (“FARA”). DE 1 at 7; DE 13 at 6; see DE 1-7. RM Broadcasting

  disputed that it was required to register as an agent of a foreign principal. DE 1 at 7; DE 13 at 6;

  see DE 1-8.



                                                   3
Case 9:18-cv-81418-RLR Document 41 Entered on FLSD Docket 05/07/2019 Page 4 of 11



            BM Broadcasting subsequently initiated this proceeding, seeking a declaratory judgment

  that it need not register as an agent of a foreign principal. DE 1. The Department filed a

  Counterclaim, seeking an injunction requiring RM Broadcasting to register as an agent of a

  foreign principal. DE 13.

                                        LEGAL STANDARD

            Judgment on the pleadings is appropriate when no issues of material fact exist, and the

  movant is entitled to judgment as a matter of law. Perez v. Wells Fargo N.A., 774 F.3d 1329,

  1335 (11th Cir. 2014). A court accepts the facts in the complaint as true and views them in the

  light most favorable to the nonmoving party. Id. A motion for judgment on the pleadings is

  governed by the same standard as a motion to dismiss under Fed. R. Civ. P. 12(b)(6). Carbone v.

  Cable News Network, Inc., 910 F.3d 1345, 1350 (11th Cir. 2018); see also Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 570 (2007) (stating that a motion to dismiss should be granted only

  when the pleading fails to contain “enough facts to state a claim to relief that is plausible on its

  face”).

            A court may consider documents attached to a complaint when ruling on a motion to

  dismiss. Saunders v. Duke, 766 F.3d 1262, 1270 (11th Cir. 2014) (stating that “documents

  attached to a complaint or incorporated in the complaint by reference can generally be

  considered by a federal district court in ruling on a motion to dismiss”); see also Fed. R. Civ. P.

  10(c) (“A copy of a written instrument that is an exhibit to a pleading is a part of the pleading for

  all purposes.”). “[W]hen the exhibits contradict the general and conclusory allegations of the

  pleading, the exhibits govern.” Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1206 (11th Cir.

  2007); see also Celestine v. Capital One, 741 F. App’x 712, 713 (11th Cir. 2018) (“Where


                                                   4
Case 9:18-cv-81418-RLR Document 41 Entered on FLSD Docket 05/07/2019 Page 5 of 11



  exhibits are submitted that contradict the alleged facts, the exhibits control, despite our

  construction of facts in favor of their truth.”).

                                                  FARA

          The purpose of FARA is to

          protect the national defense, internal security, and foreign relations of the United
          States by requiring public disclosure by persons engaging in propaganda activities
          and other activities for or on behalf of foreign governments, foreign political
          parties, and other foreign principals so that the Government and the people of the
          United States may be informed of the identity of such persons and may apprise
          their statements and actions in the light of their associations and activities.

  Meese v. Keene, 481 U.S. 465, 469 (1987).

          FARA provides that “[n]o person shall act as an agent of a foreign principal” unless he

  has completed a registration with the Attorney General. 22 U.S.C. § 612(a); see id. § 611(a)

  (including business organizations within the definition of “person”).             The parties have

  acknowledged that it is undisputed that Rossiya Segodnya is a “foreign principal.” See id.

  § 611(b) (defining “foreign principal” to include a corporation “organized under the laws of or

  having its principal place of business in a foreign country”); see also DE 1-3 at 2 (stating that

  Rossiya Segodnya is “incorporated and registered in the Russian Federation”).

          The definition of “agent of a foreign principal” includes

          any person who acts as an agent, representative, employee, or servant, or any
          person who acts in any other capacity at the order, request, or under the direction
          or control, of a foreign principal or of a person any of whose activities are directly
          or indirectly supervised, directed, controlled, financed, or subsidized in whole or
          in major part by a foreign principal, and who directly or through any other person
          . . . acts within the United States as a public relations counsel, publicity agent,
          information-service employee or political consultant for or in the interests of such
          foreign principal.




                                                      5
Case 9:18-cv-81418-RLR Document 41 Entered on FLSD Docket 05/07/2019 Page 6 of 11



  22 U.S.C. § 611(c)(1). This definition also includes “any person who agrees, consents, assumes

  or purports to act as, or who is or holds himself out to be, whether or not pursuant to contractual

  relationship, an agent of a foreign principal.” Id. § 611(c)(2). “[T]he term control or any of its

  variants shall be deemed to include the possession or the exercise of the power, directly or

  indirectly, to determine the policies or the activities of a person, whether through the ownership

  of voting rights, by contract, or otherwise.” 28 CFR § 5.100(b).

          A “publicity agent” is “any person who engages directly or indirectly in the publication

  or dissemination of oral, visual, graphic, written, or pictorial information or matter of any kind,

  including publication by means of advertising, books, periodicals, newspapers, lectures,

  broadcasts, motion pictures, or otherwise.”      22 U.S.C § 611(h).      An “information-service

  employee” is

          any person who is engaged in furnishing, disseminating, or publishing accounts,
          descriptions, information, or data with respect to the political, industrial,
          employment, economic, social, cultural, or other benefits, advantages, facts, or
          conditions of any country other than the United States or of any government of a
          foreign country or of a foreign political party or of a partnership, association,
          corporation, organization, or other combination of individuals organized under the
          laws of, or having its principal place of business in, a foreign country.

  Id. § 611(i).

                                             ANALYSIS

          The parties have incorporated the Services Agreement into their pleadings. Under the

  explicit terms of the Services Agreement, RM Broadcasting must, in addition to other

  requirements, (1) receive Rossiya Segodnya’s Radio Programs; (2) “broadcast/transmit” those

  Radio Programs “without abridging them, or any additions, editing, duplicating or other actions

  detrimental to the integrity of Radio Programs”; (3) “provide uninterrupted quality operation of


                                                  6
Case 9:18-cv-81418-RLR Document 41 Entered on FLSD Docket 05/07/2019 Page 7 of 11



  the Equipment/technical facilities used for the broadcasting/transmission of” the Radio

  Programs; (4) “take reasonable measures to eliminate any defects or failure of the

  Equipment/technical facilities”; (5) “perform scheduled maintenance work on the Equipment as

  needed” after coordinating with Rossiya Segodnya in writing; (6) “promptly inform [Rossiya

  Segodnya] in writing of any shutdown of the technical facilities and termination of Radio

  Program transmission”; and (7) immediately notify Rossiya Segodnya if RM Broadcasting

  “stop[s] the operation of the Equipment/technical facilities . . . in order to prevent an emergency

  and to perform any recovery work.” See DE 1-3 at 5-8, 16. Rossiya Segodnya need only pay for

  Services that are provided “properly,” “timely,” and “in full,” and may refuse to pay for the

  Services “in the event of the unsatisfactory operation of the Equipment/technical facilities used

  for rendering the Services.” Id. at 5, 7, 9, 12-13.

          Under the terms of the Services Agreement, RM Broadcasting acts “under the direction

  or control” of Rossiya Segodnya. See 22 U.S.C. § 611(c)(1) (defining “agent of a foreign

  principal” to include “any person who acts in any other capacity . . . under the direction or

  control, of a foreign principal”); see also 28 CFR § 5.100(b) (defining “control” to include “the

  possession or the exercise of the power, directly or indirectly, to determine . . . the activities of a

  person, whether . . . by contract, or otherwise”). RM Broadcasting is required to perform various

  acts for Rossiya Segodnya for the purpose of broadcasting Rossiya Segodnya’s Radio Programs.

  Rossiya Segodnya may withhold payment if these acts are not performed properly or

  satisfactorily.

          In addition, RM Broadcasting acts as a “publicity agent” for Rossiya Segodnya under the

  terms of the Services Agreement. See 22 U.S.C. § 611(h) (defining “publicity agent” to include


                                                    7
Case 9:18-cv-81418-RLR Document 41 Entered on FLSD Docket 05/07/2019 Page 8 of 11



  “any person who engages directly or indirectly in the publication or dissemination or oral . . .

  information or matter of any kind, including publication by means of . . . broadcasts”). RM

  Broadcasting is required to “broadcast/transmit” Rossiya Segodnya’s Radio Programs without

  change, with the Radio Programs consisting of “Rossiya Segodnya’s audio communications and

  materials and/or packages.” DE 1-3 at 3, 16.

          Thus, under the terms of the Services Agreement, RM Broadcasting acts under Rossiya

  Segodnya’s direction or control and acts as a publicity agent for Rossiya Segodnya.                     RM

  Broadcasting qualifies as an agent of a foreign principal under FARA. See 22 U.S.C. § 611(c),

  (h).1 RM Broadcasting makes several arguments in support of its position that it does not qualify

  as an agent of a foreign principal, which the Court will now address.

          RM Broadcasting contends throughout its Complaint and its Motion for Judgment on the

  Pleadings that it simply buys and resells radio airtime and has resold some of that airtime to

  Rossiya Segodnya. RM Broadcasting disclaims that it broadcasts any radio programs. However,

  under the explicit language of the Services Agreement that the Court has quoted above, RM

  Broadcasting is required to do much more than resell radio airtime to Rossiya Segodnya.

  Notably, RM Broadcasting is required to “broadcast/transmit Radio Programs.” DE 1-3 at 16.

  The language of the Services Agreement contradicts RM Broadcasting’s assertion that it only

  buys and resells radio airtime.        See Celestine, 741 F. App’x at 713 (“Where exhibits are

  submitted that contradict the alleged facts, the exhibits control, despite our construction of facts

  in favor of their truth.”).




  1
   Because the Court concludes that RM Broadcasting qualifies as a publicity agent, the Court need not consider
  whether RM Broadcasting also qualifies as an “information-service employee.” See 22 U.S.C. § 611(c), (i).
                                                       8
Case 9:18-cv-81418-RLR Document 41 Entered on FLSD Docket 05/07/2019 Page 9 of 11



         RM Broadcasting then argues that it has not actually broadcast Rossiya Segodnya’s

  Radio Programs and that its contractual obligations may be different than its actual conduct. RM

  Broadcasting asserts that the Department has not alleged that RM Broadcasting actually has

  broadcast the Radio Programs and, thus, has not alleged that RM Broadcasting actually has acted

  as a publicity agent for Rossiya Segodnya. FARA’s definition of “agent of a foreign principal”

  includes, however, “any person who agrees . . . to act as, . . . whether or not pursuant to

  contractual relationship, an agent of a foreign principal.”        22 U.S.C. § 611(c)(2).      RM

  Broadcasting satisfies the definition of an agent of a foreign principal by agreeing, though the

  Services Agreement, to act in a manner by which it qualifies as an agent of a foreign principal.

         RM Broadcasting maintains that it has disclaimed an agency relationship with Rossiya

  Segodnya through the Services Agreement. RM Broadcasting points to the provision of the

  Services Agreement stating that nothing in the Agreement “is intended to or shall operate to

  create a partnership between the Parties or to authorize either party to act as agent for the other”

  and that “neither Party shall have authority to act for or on behalf of or otherwise to bind the

  other in any way.” DE 1-3 at 24. To the extent that this provision disclaims a common-law

  agency relationship, the Court notes that a common-law agency relationship is unnecessary to

  satisfy FARA’s definition of “agent of a foreign principal.” See Att’y Gen v. Irish N. Aid Comm.,

  668 F.2d 159, 161 (2d Cir. 1982) (“We agree that the agency relationship sufficient to require

  registration need not . . . meet the standard of the Restatement (Second) of Agency with its focus

  on ‘control’ of the agent by the principal. Control is an appropriate criterion for a determination

  of common law agency because the agent contemplated by the Restatement has the power to

  bind his principal. In determining agency for purposes of the Foreign Agents Registration Act,


                                                   9
Case 9:18-cv-81418-RLR Document 41 Entered on FLSD Docket 05/07/2019 Page 10 of 11



   however, our concern is not whether the agent can impose liability upon his principal but

   whether the relationship warrants registration by the agent to carry out the informative purposes

   of the Act.”). Moreover, it goes without saying that a party contracting to act in a way by which

   the party, in fact, qualifies as an agent of a foreign principal could not avoid FARA’s registration

   requirement by including within the contract a disclaimer that it is not an agent of a foreign

   principal.

           RM Broadcasting asserts that it has no knowledge of the content of Rossiya Segodnya’s

   Radio Programs, no input in that content, and no intent to advance the interests of Rossiya

   Segodnya or Russia. FARA’s definitions of “agent of a foreign principal” and “publicity agent”

   lack any requirement of such knowledge, input, or intent. See generally 22 U.S.C. § 611(c), (h).

           Finally, RM Broadcasting expresses concern over how broadly FARA may be applied.

   This Court acknowledges, as have others, that the language of FARA is broad. See, e.g., United

   States v. McGoff, 831 F.2d 1071, 1074 (D.C. Cir. 1987) (“The scope of persons subject to FARA

   is broad. Section 611 defines the critical terms ‘agents of foreign principals,’ to include almost

   anyone who undertakes any public-related or financial activity on behalf of a foreign principal.”

   (alterations omitted)). Nevertheless, the Court must apply the statutory language as written; it is

   not for the Court to rewrite the statute. See, e.g., Harris v. Garner, 216 F.3d 970, 976 (11th Cir.

   2000) (stating that “the role of the judicial branch is to apply statutory language, not to rewrite

   it”).

                                            CONCLUSION

           For the foregoing reasons, the Court concludes that the pleadings and the incorporated

   Services Agreement establish that RM Broadcasting is an agent of a foreign principal and is


                                                   10
Case 9:18-cv-81418-RLR Document 41 Entered on FLSD Docket 05/07/2019 Page 11 of 11



   required to register pursuant to FARA. Thus, the Department’s Cross-Motion for Judgment on

   the Pleadings [DE 30] is GRANTED.        RM Broadcasting’s Motion for Judgment on the

   Pleadings [DE 26] is DENIED.

           By no later than May 17, 2019, the Department shall submit to the Court, in Word

   format, a proposed Order granting Final Judgment.   The proposed Order shall be sent to:

   Rosenberg@flsd.uscourts.gov.

           The Clerk of Court is instructed to CLOSE THIS CASE. All hearings are CANCELED

   and all deadlines are TERMINATED.

           DONE and ORDERED in Chambers, West Palm Beach, Florida, this 6th day of May,

   2019.


                                                   _______________________________
                                                   ROBIN L. ROSENBERG
                                                   UNITED STATES DISTRICT JUDGE
   Copies furnished to Counsel of Record




                                              11
